   Case: 1:18-cv-07918 Document #: 97 Filed: 12/14/19 Page 1 of 2 PageID #:1180




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GREGORY GODFREY, et al.                    )
                                           )
                     Plaintiffs,           )
                                           )
       vs.                                 )              Case No. 18 C 7918
                                           )
GREATBANC TRUST CO., et al.,               )
                                           )
                     Defendants.           )

                     ORDER ON PENDING DISCOVERY MOTIONS

       The Court rules as follows on the parties' pending discovery motions:
       1.     Plaintiffs' ESI protocol motion (dkt. no. 80). The Court denies this motion
without prejudice, for two reasons: (a) plaintiffs' failure to comply sufficiently with the
meet-and-confer requirement of Local Rule 37.2 prior to filing the motion; and (b) the
fact that the motion is not tethered to any particular discovery request that plaintiffs
contend is being ignored or short-shrifted. That said, there appears to be a dispute
regarding date restrictions on defendants' ESI searches. The Court directs defendants
to file, by the close of business on December 17, 2019, a status report describing and
justifying any date restrictions on their ESI searches.
       2.     Plaintiffs' motion to compel (dkt. no. 82). This motion concerns plaintiffs'
document requests 5, 65, and 78. (a) The Court directs defendants to produce
documents evidencing valuations and projections that predate the 2017 transaction but
were not used. Defendants' attempt to limit discovery to materials that they say they
used in arriving at the valuation challenged in this transaction basically amounts to an
effort to dictate via the discovery process how the case will be resolved on the merits.
With regard to materials postdating the 2017 transaction, the Court directs defendants
to produce documents evidencing valuations, but not projections, that postdate the
transaction. The Court is persuaded that the former are relevant (though perhaps not
dispositive) but that the latter are not. (b) The Court denies as disproportionate
plaintiffs' request to compel the production of text messages.
   Case: 1:18-cv-07918 Document #: 97 Filed: 12/14/19 Page 2 of 2 PageID #:1180




       3.     Defendants' motion to compel (dkt. no. 85). (a) Defendants' contention
that all communications regarding their separation with any McBride employee are
relevant, as sought in defendants' document request 20, is unpersuasive. The Court
limits production to communications with supervisory, management, and human
resources personnel. (b) Defendants also request, per their interrogatory 4, information
regarding whether each plaintiff retained "McBride-related documents or electronic
data" following his or her separation. In an attempt to justify this, defendants say that
they "have reason to believe that one or more of the Plaintiffs attempted to gain access
to McBride-related documents months after his or her separation, and/or instructed
another employee to destroy McBride-related documents." Dkt. no. 85 at 5. But they
offer no explanation or support. The request as worded is insufficiently supported at
this point. First, defendants' explanation, if taken at face value, would appear to justify
only production of documents or electronic data belonging to McBride, not "McBride-
related" materials, a term so broad that it would cover plainly irrelevant and immaterial
records such as the plaintiffs' health insurance information, pay stubs, and so on.
Second, the Court is unwilling to take defendants' unsupported and unexplained word
for the proposition that one or more of the plaintiffs committed some form of
inappropriate, unethical, or even illegal conduct as a basis for authorizing what arguably
amounts to a fishing expedition. If defendants wish to pursue this request, they are
going to have to provide written support for it, by December 17, 2019.
Date: December 13, 2019
                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




                                             2
